Title: From Thomas Jefferson to Martha Jefferson Randolph, 6 March 1796
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


                    
                        Monticello Mar. 6. 96.
                    
                    Our neighborhood my dear daughter furnishes us with not one word of news to you, and I am so fatigued with writing for this post that I can only inform you we are all well, Jefferson robust as a beef, and all our desires alive to see you. My kisses to dear Anne, and best affection’s to Mr. Randolph and yourself. Adieu my dear and love me as I do you.
                    
                        Th:J.
                    
                